DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
With regard to claim 1, Applicant states Office ignored the limitations of "performing, by a user equipment (UE), an extended clear channel assessment (eCCA) for a random eCCA duration on one or more listen before talk (LBT) subbands.  The examiner respectfully disagrees with the applicant. The examiner cited paragraph 41 of Kwak which states the wireless system performs extended clear channel assessments (ECCA) in contention window for the LBT procedure.  The examiner thanks the applicant for acknowledging the DCI provides information on available bandwidth which corresponds to one or more LBT bandwidths.  The examiner view LBT bandwidths as LBT subbands.  Since LBT procedure performs ECCA, then Kwak address the  
performing, by a user equipment (UE), an extended clear channel assessment (eCCA) for a random eCCA duration on one or more listen before talk (LBT) subbands.  

[0040] LBT is a mechanism whereby equipment (for example, UEs 101 RAN nodes 111, etc.) senses a medium (for example, a channel or carrier frequency) and transmits when the medium is sensed to be idle (or when a specific channel in the medium is sensed to be unoccupied). The medium sensing operation may include CCA. In some implementations, performing a CCA procedure can include using an energy detection (ED) technique to determine the presence or absence of other signals on a channel in order to determine if a channel is occupied or clear. This LBT mechanism allows cellular/LAA networks to coexist with incumbent systems in the unlicensed spectrum and with other LAA networks. ED may include sensing RF energy across an intended transmission band for a period of time and comparing the sensed RF energy to a predefined or configured threshold. In some implementations, detecting less than a threshold amount of energy within a subband can cause CCA to pass, e.g., CCA is successful, for that subband. In some implementations, detecting more than a threshold amount of energy within a subband can cause CCA to fail for that subband. In some implementations, performing a CCA can include performing a carrier sense (CS) operation.
[0041] Typically, the incumbent systems in the 5 GHz band are WLANs based on IEEE 802.11 technologies. WLAN employs a contention-based channel access mechanism, called CSMA/CA. Here, when a WLAN node (e.g., a mobile station (MS) such as UE 101, AP 106, or the like) intends to transmit, the WLAN node may first perform CCA before transmission. Additionally, a backoff mechanism is used to avoid collisions in situations where more than one WLAN node senses the channel as idle and transmits at the same time. The backoff mechanism may be a counter that is drawn randomly within the Contention Window Size (CWS), which is increased exponentially upon the occurrence of collision and reset to a minimum value when the transmission succeeds. The LBT mechanism designed for LAA is somewhat similar to the CSMA/CA of WLAN. In some implementations, the LBT procedure for DL or UL transmission bursts including PDSCH or PUSCH transmissions, respectively, may have an LAA contention window that is variable in length between X and Y extended clear channel assessment (ECCA) slots, where X and Y are minimum and maximum values for the CWSs for LAA. In one example, the minimum CWS for an LAA transmission may be 9 microseconds (μs); however, the size of the CWS and a Maximum Channel Occupancy Time (MCOT) (for example, a transmission burst) may be based on governmental regulatory requirements.

With regard to claim 1, Applicant states the cited portions of Kwak have not been shown to disclose at least the following feature of claim 1:  transmitting, by the UE, uplink transmissions on one or more uplink occasions scheduled within a channel occupancy time (COT) of at least one LBT subband of the one or more LBT subbands, wherein the transmitting is in response to success of the eCCA in the at least one LBT subband. The examiner respectfully disagrees with the applicant.  The examiner thanks the applicant for acknowledging the UE performing PUSCH (uplink) transmission using one or more available LBT bandwidths.   However, applicant states the cited portions of Kwak are silent regarding that the transmissions are in response to success of an eCCA in at least one LBT bandwidth of the BWP.  Paragraph 95 of Kwak explicitly states “ A passing outcome of the LBT procedure can indicated that the channel is clear. A failing outcome of the LBT procedure can indicate that the channel is not clear, e.g., another device's transmission was detected during a CCA.”  The examiner views LBT procedure that indicated the channel is clear as  success of the  eCCA  in the at least one LBT subband.  Furthermore, figure 12 indicates which LBT bandwidth has succeed or fails before uplink transmission. 
[0195] FIG. 13 illustrates a flowchart of an example of a process for LBT-based operations in unlicensed spectrum performed by a base station. The process can be performed by a base station such as a RAN node 111 in FIG. 1. At 1305, the base station performs a LBT procedure on each LBT bandwidth to determine availability and acquire a COT. Performing a LBT procedure can include causing circuitry to perform a CCA on a particular LBT subband. In some implementations, LBT procedures for multiple subbands can be performed concurrently. A passing outcome of the LBT procedure can indicated that the channel is clear. A failing outcome of the LBT procedure can indicate that the channel is not clear, e.g., another device's transmission was detected during a CCA.

[0201] In some implementations, the UE can encode data for a PUSCH transmission using the BWP in its entirety including one or more available LBT bandwidths of the BWP and one or more unavailable LBT bandwidths of the BWP, where puncturing is applied to the one or more unavailable LBT bandwidths. In some implementations, the UE can encode data for a PUSCH transmission using the one or more available LBT bandwidths of the BWP.
[0202] A LBT-based technique performed by a UE can include attempting to decode a received DCI message; and identify, based on the decoded DCI, LBT bandwidth information and a time domain channel occupancy time (COT) structure


    PNG
    media_image1.png
    537
    780
    media_image1.png
    Greyscale

Therefore, Kwak has shown to disclose each element of claim 1.  For at least the reasons stated above, the examiner maintains 35 USC 102 (a) (2)  rejection of claims 1, 21, 41, and 61 as well as their dependents. 

With regard to claim 11, Applicant states the cited portions of Kwak have not been shown to disclose "performing, by a base station, an extended clear channel assessment (eCCA) for a random eCCA duration on one or more listen before talk (LBT) subbands of a system bandwidth defined within shared communication spectrum.  The examiner respectfully disagrees with the applicant.  The examiner thanks the applicant for acknowledging Kwak describes that a base station performs LBT on each LBT bandwidth. Paragraph 41 of Kwak states the wireless system performs extended clear channel assessments (ECCA) in contention window for the LBT procedure.  See claim 1 remarks
With regard to claim 11, Applicant states Kwak does not disclose "scheduling, by the base station, one or more of one or more uplink occasions and one or more downlink occasions within a channel occupancy time (COT) of at least one LBT subband of the one or more LBT subbands, wherein the COT is initiated in response to success of the eCCA in the at least one LBT subband.  The examiner respectfully disagrees with the applicant.  Paragraph 47 states DCI/PDCCH is used to schedule DL transmission and UL transmission.  Thus, GC-PDCCH on selected LBT bandwidth (successful LBT procedure ) is for scheduling DL transmission and UL transmission discussed in cited paragraphs of Kwak.  

[0047] In some implementations, the RAN nodes 111 can use the PDCCH to schedule DL transmissions on PDSCH and UL transmissions on PUSCH. A DCI message transmitted on PDCCH can include downlink assignments containing a modulation and coding format, resource allocation, and HARQ information related to DL-SCH; and/or uplink scheduling grants containing modulation and coding format, resource allocation, and HARQ information related to UL-SCH. In addition to scheduling, the PDCCH can be used for activation and deactivation of configured PUSCH transmission(s) with a configured grant; activation and deactivation of PDSCH semi-persistent transmission; notifying one or more UEs 101 of a slot format; notifying one or more UEs 101 of the PRB(s) and OFDM symbol(s) where a UE 101 may assume no transmission is intended for the UE; transmission of TPC commands for PUCCH and PUSCH; transmission of one or more TPC commands for SRS transmissions by one or more UEs 101; switching an active BWP for a UE 101; and initiating a random access procedure.
[0186] FIG. 11 illustrates an example of a GC-PDCCH transmission for indicating an available LBT bandwidth. In this example, a BWP includes four LBT bandwidths 1120a-d. Each LBT bandwidth 1120a-d includes at least one CORESET. Further, at least one PDCCH candidate for GC-PDCCH can be configured for each LBT bandwidth 1120a-d. Accordingly, there are four PDCCH candidate locations 1130a-d in this example. The gNB transmits the GC-PDCCH in one of the PDCCH candidate locations 1130b, which is positioned within an available LBT bandwidth 1120b. The gNB can select a location from one or more of the PDCCH candidate locations 1130a-d based one or more factors such as LBT outcomes for a LBT bandwidth, e.g., whether a LBT procedure fails or succeeds for a given LBT bandwidth. The available LBT bandwidth 1120b can be indicated in the GC-PDCCH transmission using the selected PDCCH candidate location 1130b. In some implementations, the GC-PDCCH transmission includes a group common DCI message transmitted on a PDCCH. The DCI message can be based on a DCI format such as DCI format 2_0. After transmitting the GC-PDCCH indicating an available LBT bandwidth, the gNB can transmit a corresponding PDSCH transmission on the available LBT bandwidth.

Therefore, Kwak has shown to disclose each element of claim 11.  For at least the reasons stated above, the examiner maintains 35 USC 102 (a) (2)  rejection of claims 11, 31, 51, and 71 as well as their dependents. 

With regard to claim 5, Applicant states Kwak does not disclose “wherein the COT is initiated in response to success of the eCCA in the at least one overlapping LBT subband, and wherein the one or more LBT subbands includes a plurality of non-overlapping LBT subbands and the one or more overlapping LBT subbands, wherein the one or more overlapping LBT subbands overlap physical resource blocks which fall within a corresponding subband of the plurality of non-overlapping LBT subbands.”  The examiner respectfully disagrees with the applicant.  In figure 12 of Kwak, it discloses three LBT bandwidths that are successful.  Based on drawing, the examiner can view top LBT as non-overlapping to third LBT and the second LBT can be viewed as overlapping LBT bandwidth.  

    PNG
    media_image2.png
    522
    742
    media_image2.png
    Greyscale

For at least the reasons stated above, the examiner maintains 35 USC 102 (a) (2)  rejection of claims 5, 15, 25, 35, 45, 55, 65 and 75. 


Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-80 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak et al. (US 2022/0174739).

With regard to claims 1, 21, 41, and 61, Kwak teaches: A method (see figure 14) An apparatus (see figure 5)  configured for wireless communication, the apparatus comprising: 
at least one processor (paragraphs 106-108: application circuitry); and 
a memory coupled to the at least one processor (paragraphs 107, 111: memory circuitry), wherein the at least one processor is configured: 
to perform, by a user equipment (UE), an extended clear channel assessment (eCCA) for a random eCCA duration on one or more listen before talk (LBT) subbands of a system bandwidth defined within shared communication spectrum (paragraphs 41, 189-192, 195, and 199-200: 
 [0199] FIG. 14 illustrates a flowchart of an example of a process for LBT-based operations in unlicensed spectrum performed by a UE. The process can be performed by a UE such as a UE 101 in FIG. 1. At 1405, the UE receives a DCI message. The DCI message can include available bandwidth information and a COT duration. The available bandwidth information can be associated with one or more LBT bandwidths of a BWP in unlicensed spectrum. In some implementations, the available bandwidth information can include one or more available resource block sets that corresponding to one or more selected LBT bandwidths. Receiving the DCI message can include receiving the DCI message over a GC-PDCCH in a primary channel. In some implementations, the UE can be configured to decode at decoding at one or more PDCCH candidate locations within the BWP to locate the GC-PDCCH. In some implementations, the GC-PDCCH is transmitted in licensed spectrum. ); and 
to transmit, by the UE, uplink transmissions on one or more uplink occasions scheduled within a channel occupancy time (COT) of at least one LBT subband of the one or more LBT subbands, wherein the transmitting is in response to success of the eCCA in the at least one LBT subband (paragraphs 201-204:
[0201] In some implementations, the UE can encode data for a PUSCH transmission using the BWP in its entirety including one or more available LBT bandwidths of the BWP and one or more unavailable LBT bandwidths of the BWP, where puncturing is applied to the one or more unavailable LBT bandwidths. In some implementations, the UE can encode data for a PUSCH transmission using the one or more available LBT bandwidths of the BWP.
 [0204] The technique can include encoding data for a PUSCH transmission using a whole scheduled BW; and transmitting the PUSCH. The technique can include puncturing data that is mapped to the LBT bandwidth where CCA is not successful during at least part of a COT duration. In some implementations, puncturing is applied for the LBT bandwidth where CCA is not successful during a whole COT duration. In some implementations, the GC-PDCCH with the indication of the LBT bandwidth is carried in a primary channel. In some implementations, GC-PDCCH is transmitted after a beginning portion of a COT. ).

Also see figure 12 for COT duration and LBT subbands of the communication system : paragraphs 189-192.

    PNG
    media_image3.png
    539
    749
    media_image3.png
    Greyscale


With regard to claims 11, 31, 51 and 71, Kwak teaches: A method (see figure 13) /An apparatus (see figure 4)  configured for wireless communication, the apparatus comprising: 
at least one processor (paragraphs 95-98: application circuitry); and 
a memory coupled to the at least one processor (paragraphs 96-98, 101: memory circuitry), wherein the at least one processor is configured: 
to perform, by a base station, an extended clear channel assessment (eCCA) for a random eCCA duration on one or more listen before talk (LBT) subbands of a system bandwidth defined within shared communication spectrum (paragraphs 41 and 195-196: steps 1305-1310:
The LBT mechanism designed for LAA is somewhat similar to the CSMA/CA of WLAN. In some implementations, the LBT procedure for DL or UL transmission bursts including PDSCH or PUSCH transmissions, respectively, may have an LAA contention window that is variable in length between X and Y extended clear channel assessment (ECCA) slots, where X and Y are minimum and maximum values for the CWSs for LAA. ); 
to schedule, by the base station, one or more of one or more uplink occasions and one or more downlink occasions within a channel occupancy time (COT) of at least one LBT subband of the one or more LBT subbands, wherein the COT is initiated in response to success of the eCCA in the at least one LBT subband (paragraphs 185-186 and 196: DCI information on GC-PDCCH); and 
to transmit, by the base station, downlink transmissions on the one or more downlink occasions (paragraphs 197-198: step 1320).

    PNG
    media_image4.png
    543
    575
    media_image4.png
    Greyscale



With regard to claims 2, 12, 22, 32, 42, 52, 62, and 72, Kwak teaches: further including: performing, by the UE/base station, an abbreviated listen before talk (LBT) procedure on the one or more LBT subbands, wherein the performing the eCCA is in response to failure of the abbreviated LBT procedure, and wherein the transmitting the uplink transmissions is further in response to success of the abbreviated LBT procedure (paragraphs 189-193, see figure 12: 


[0190] In the initial slot or slots of the phase 1 portion 1230, a first PDSCH can be mapped 1240 using the entire BWP where the gNB punctures the LBT bandwidth having an unsuccessful LBT outcome, e.g., an unsuccessful CCA outcome. After sufficient time for the gNB, the gNB can adjust the PDSCH according to the available LBT bandwidths in the remaining time of the same COT, e.g., the phase 2 portion 1235. For example, in the initial slot or slots of the phase 2 portion 1235, a second PDSCH can be mapped 1245 using a rate-matching technique based on the available LBT bandwidths. 
[0192] In some implementations, for the transmission of PUSCH 1250, the UE can use the whole scheduled BW for the encoding of PUSCH, but punctures the data which is mapped to the LBT bandwidth where CCA was not successful. In some implementations, for UL, there can be one transmission phase and puncturing can be applied for the LBT bandwidth where CCA is not successful during the whole COT duration. ).  
With regard to claims 3, 23, 43 and 63, Kwak teaches: further including: receiving, by the UE, configuration of the one or more uplink occasions, wherein each uplink occasion of the one or more uplink occasions is configured with a bandwidth part less than or equal to 20MHz (paragraphs 42-44, 179-180:  
[0042] The LAA mechanisms are built upon CA technologies of LTE-Advanced systems. In CA, each aggregated carrier can be referred to as a CC. A CC may have a bandwidth of 1.4, 3, 5, 10, 15, or 20 MHz and a maximum of five CCs can be aggregated, and therefore, a maximum aggregated bandwidth is 100 MHz. In FDD systems, the number of aggregated carriers can be different for DL and UL, where the number of UL CCs is equal to or lower than the number of DL component carriers. In some cases, individual CCs can have a different bandwidth than other CCs. In TDD systems, the number of CCs as well as the bandwidths of each CC is usually the same for DL and UL.

 [0180] FIG. 10 illustrates an example of a wideband configuration 1001 for a UE. In this example, there is one active BWP 1020 configured for a UE. A wideband configuration 1001 can include multiple LBT subbands 1030a-d arranged within the active BWP 1020. In this example, four LBT subbands 1030a-d in BWP 1020 are shown. However, more, less, or different subbands are possible. Each LBT subband 1030a-d, for example, can have a bandwidth of 20 MHz. The active BWP 1020 can have a total bandwidth greater than 20 MHz, e.g., 80 MHz based on 20 MHz bandwidth for four LBT subbands 1030a-d. The wideband configuration 1001 can be used for downlink operations, uplink operations, or both. Note that a LBT subband can be referred to as a LBT bandwidth.
).  

With regard to claims 13, 33, 53 and 73, Kwak teaches: further including: configuring, by the base station, the one or more uplink occasions and the one or more downlink occasions with a bandwidth part less than or equal to 20MHz (paragraphs 42-48); and signaling, by the base station, configuration information to one or more served user equipments (UEs) identifying the bandwidth part of the one or more uplink occasions (paragraphs 42-48, 179-195) .
With regard to claims 4, 14, 24, 34, 44, 54, 64, and 74, Kwak teaches: wherein a size of the bandwidth part is selected to reduce power consumption at the UE (paragraphs 40,120-121, 183: UE also has power management integrated circuity to power down when it does not expect to receive or transmit data. 
[0183] A wireless system can provide a mechanism for the UE to detect whether a gNB is transmitting across multiple carriers or multiple LBT bandwidths in a carrier. In some implementations, a gNB can explicitly indicate the gNB's transmitted LBT bandwidths to the UEs. Blind detection of available LBT bandwidths may not be sufficiently reliable and can lead to unnecessary operations if errors occur. An explicit indication can help the UE to decode the transmitted information and avoid or reduce the need for blind detection of available LBT bandwidths. In some implementations, a DCI format 2_0 message in a group common PDCCH (GC-PDCCH) can be used to indicate a channel occupancy time (COT) structure. ).  
With regard to claims 5, 15, 25, 35, 45, 55, 65, and 75, Kwak  teaches: further including: receiving, by the UE, a schedule of one or more of the one or more uplink occasions within one or more physical resource blocks in the COT of at least one overlapping LBT subband of one or more overlapping LBT subbands overlapping at least one non-overlapping LBT subbands in which the one or more physical resource blocks falls, wherein the COT is initiated in response to success of the eCCA in the at least one overlapping LBT subband, and wherein the one or more LBT subbands includes a plurality of non- overlapping LBT subbands and the one or more overlapping LBT subbands, wherein the one or more overlapping LBT subbands overlap physical resource blocks which fall within a corresponding subband of the plurality of non-overlapping LBT subbands (see figure 12 and figure 13: paragraphs 47 and 189-200:  

[0047] In some implementations, the RAN nodes 111 can use the PDCCH to schedule DL transmissions on PDSCH and UL transmissions on PUSCH. A DCI message transmitted on PDCCH can include downlink assignments containing a modulation and coding format, resource allocation, and HARQ information related to DL-SCH; and/or uplink scheduling grants containing modulation and coding format, resource allocation, and HARQ information related to UL-SCH. In addition to scheduling, the PDCCH can be used for activation and deactivation of configured PUSCH transmission(s) with a configured grant; activation and deactivation of PDSCH semi-persistent transmission; notifying one or more UEs 101 of a slot format; notifying one or more UEs 101 of the PRB(s) and OFDM symbol(s) where a UE 101 may assume no transmission is intended for the UE; transmission of TPC commands for PUCCH and PUSCH; transmission of one or more TPC commands for SRS transmissions by one or more UEs 101; switching an active BWP for a UE 101; and initiating a random access procedure.
 [0197] At 1320, the base station can transmit PDSCH using the selected LBT bandwidth. In some implementations, performing a PDSCH transmission can include puncturing a part of the PDSCH transmission that that overlaps with the LBT bandwidths that are not available, e.g., LBT bandwidths associated with failed a LBT procedure. In some implementations, performing a PDSCH transmission can include performing a rate matching operation using the LBT bandwidths that are available.

.  
With regard to claims 6, 26, 46 and 66, Kwak teaches: to receive  at the UE, a signal from a serving base station indicating a transmission bandwidth for the COT; adjusting, by the UE, a bandwidth of the one or more LBT subbands relative to the transmission bandwidth, wherein the adjusting includes reduction of the bandwidth in response to the transmission bandwidth less than a maximum LBT subband bandwidth (paragraphs 190-192, 199-204).  

With regard to claims 16, 36, 56, and 76, Kwak teaches: further including: sensing, by the base station, the system bandwidth for a clean channel of the shared communication spectrum; identifying, by the base station, a transmission bandwidth of the clean channel; transmitting, at the base station, a signal to the one or more served UEs indicating the transmission bandwidth for the COT; and adjusting, by the base station, a bandwidth of the one or more LBT subbands relative to the transmission bandwidth, wherein the adjusting includes reduction of the bandwidth in response to the transmission bandwidth less than a maximum LBT subband bandwidth (see figures 12- 13: paragraphs 195-199: selecting the available bandwidths  (subbands) from whole bandwidth (BWP)).  

With regard to claims 7, 17, 27, 37, 47, 57, 67 and 77, Kwak teaches: wherein the signal includes one of: an uplink grant allocating a set of resource blocks within the transmission bandwidth (paragraphs 43-44, 47); or an identification of a control resource set (CORESET) within the transmission bandwidth (paragraphs 185-186: see figure 11:
[0185] In some implementations, a DCI format 2_0 is used to indicate available LBT bandwidth information, and can include a frequency domain COT structure and a time domain COT structure. If the available LBT bandwidth information is transmitted in DCI format 2_0 via GC-PDCCH, additional information may be applied regarding the LBT bandwidth in which the GC-PDCCH is transmitted since there may be some LBT bandwidths that are available and some remaining LBT bandwidths that are not available for the GC-PDCCH transmission. For example, it can be assumed that each LBT bandwidth includes at least one CORESET and at least one PDCCH candidate for GC-PDCCH is configured for each LBT bandwidth. The gNB transmits the GC-PDCCH in one of the PDCCH candidate locations, which can be positioned within an available LBT bandwidth.
[0186] FIG. 11 illustrates an example of a GC-PDCCH transmission for indicating an available LBT bandwidth. In this example, a BWP includes four LBT bandwidths 1120a-d. Each LBT bandwidth 1120a-d includes at least one CORESET. Further, at least one PDCCH candidate for GC-PDCCH can be configured for each LBT bandwidth 1120a-d. Accordingly, there are four PDCCH candidate locations 1130a-d in this example.
).  
With regard to claims 8, 18, 28, 38, 48, 58, 68, and 78, Kwak teaches: wherein the adjusting further includes: selecting a smallest LBT subband size and frequency to accommodate one of: the set of resource blocks allocated in the uplink grant or the CORESET (paragraphs 185-186: see figure 11).  

    PNG
    media_image5.png
    476
    580
    media_image5.png
    Greyscale

With regard to claims 9, 19, 29, 39, 49, 59, 69 and 79, Kwak teaches: further including: partitioning, by the base station, each of the one or more LBT subbands into a predetermined number of small LBT subbands, wherein each of the predetermined number of small LBT subbands is configured for eCCA operation; and receiving, by the UE from a serving base station, a configuration of a partitioning of each of the one or more LBT subbands into a predetermined number of small LBT subbands, wherein the at least one LBT subband includes at least one of the predetermined number of small LBT subbands on which the eCCA is successful (see figure 11, LBT subbands options, paragraphs 180-188:
[0180] FIG. 10 illustrates an example of a wideband configuration 1001 for a UE. In this example, there is one active BWP 1020 configured for a UE. A wideband configuration 1001 can include multiple LBT subbands 1030a-d arranged within the active BWP 1020. In this example, four LBT subbands 1030a-d in BWP 1020 are shown. However, more, less, or different subbands are possible. Each LBT subband 1030a-d, for example, can have a bandwidth of 20 MHz. The active BWP 1020 can have a total bandwidth greater than 20 MHz, e.g., 80 MHz based on 20 MHz bandwidth for four LBT subbands 1030a-d. The wideband configuration 1001 can be used for downlink operations, uplink operations, or both. Note that a LBT subband can be referred to as a LBT bandwidth.
[0181] Wideband operations for downlink channels such as PDSCH can depend on how many LBT subbands are available for use based on LBT outcomes. For downlink wideband operations, several options are possible including but not limited to the following options. In Option 1a, multiple BWPs are configured, multiple BWPs are activated, and transmission of PDSCH occurs on one or more BWPs. In Option 1b, multiple BWPs are configured, multiple BWPs are activated, and transmission of PDSCH occurs on a single BWP. In Option 2, multiple BWPs can be configured, a single BWP is activated, and gNB transmits PDSCH on a single BWP if CCA is successful at gNB for the whole BWP. In Option 3, multiple BWPs can be configured, a single BWP is activated, and gNB transmits PDSCH on parts or whole of a single BWP where CCA is successful at gNB.
[0182] Of these options, Option 1a and 1b require multiple active BWPs, whereas Options 2 and 3 can operate under a single active BWP. The main difference between Option 2 and Option 3 is the condition of the PDSCH transmissions. For Option 2, PDSCH can be transmitted over the whole BWP if CCA is successful for all LBT subbands. For Option 3, PDSCH can be transmitted over the part of BWP where CCA is successful. For Option 2, operation is simple since any of the LBT subbands fails CCA, then nothing is transmitted in DL. However for Option 3, available subbands for PDSCH transmission depends on the CCA of each LBT subband. And also, if some LBT subbands fail CCA inside the BWP, the adjacent LBT subband may experience some interference from the device which is using the subband. As such, downlink operations may include using a guard band for the edge of the available subbands for Option 3.

).  

With regard to claims 10, 20, 30, 40, 50, 60, 70 and 80, Kwak  teaches: further including: identifying, by the UE, a change to a bandwidth of the one or more LBT subbands; adjusting, by the UE, an upper bound of a range from which the random eCCA duration is selected, wherein the adjusting is inversely proportional to a resulting bandwidth of the change to the bandwidth (see figures 12-14: paragraphs 195-204).  


    PNG
    media_image6.png
    408
    446
    media_image6.png
    Greyscale


Examiner note: Provisional application, filed on 5/3/2019, teaches the selecting available  LBT sub-bands for downlink and uplink operation in pages 4-7 (figures 1-3).  



Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10/13/2022

/MARCUS SMITH/           Primary Examiner, Art Unit 2419